      Case 2:19-cv-13274-NJB-DMD Document 22 Filed 01/28/21 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 ROBERT LEBLANC                                                      CIVIL ACTION


 VERSUS                                                              CASE NO. 19-13274


 FEDEX GROUND PACKAGE SYSTEM, INC.                                   SECTION: “G” (3)




                                    ORDER AND REASONS

       Before the Court is Pellegrin Family Enterprises, Inc.’s (“Intervenor”) “Unopposed Motion

for Leave to File Petition of Intervention.” 1 Having reviewed the motion and the applicable law,

the Court denies the motion.

                                         I. Background

       Plaintiff Robert LeBlanc (“Plaintiff”) alleges that he was employed as a delivery driver for

Intervenor. 2 Plaintiff claims that Intervenor contracted with Defendant FedEx Ground Package

System, Inc. (“Defendant”) to perform delivery services. 3 Plaintiff alleges that on October 25,

2018, Defendant’s employees loaded Plaintiff’s truck with packages to be delivered by Plaintiff.4

Plaintiff claims that thereafter, while making a delivery, “an avalanche of boxes fell on him,

causing severe and disabling injuries to his neck and back.” 5 Plaintiff brings claims for past,



       1
           Rec. Doc. 21.
       2
           Rec. Doc. 1 at 1.
       3
           Id.
       4
           Id. at 2.
       5
           Id.



                                                1
       Case 2:19-cv-13274-NJB-DMD Document 22 Filed 01/28/21 Page 2 of 5



present, and future pain and suffering; past, present, and future mental anguish and suffering; past,

present, and future expenses; and past, present and future loss of wages and/or earning capacity. 6

        Plaintiff filed a complaint in this Court on October 25, 2019. 7 He filed an amended

complaint on November 5, 2019. 8 On January 22, 2021, Intervenor filed the instant motion for

leave to file a petition of intervention. 9 In the motion and proposed pleading, Intervenor asserts

that, since the alleged accident, it has paid Plaintiff $95,786.85 in workers’ compensation benefits

and $33,300.00 in medical payments.10 Intervenor contends that if there is a judgment in the instant

case in Plaintiff’s favor, it is entitled to reimbursement and to be relieved from future liability. 11

            In the instant motion for leave as well as in the attached proposed pleading, Intervenor

fails to establish any specific basis for subject matter jurisdiction.

                                             II. Law and Analysis

        Pursuant to 28 U.S.C. § 1332(a)(1), federal district courts have original jurisdiction over

all civil actions where the matter in controversy exceeds $75,000 and is between citizens of

different states. “It has long been the general rule that complete diversity of parties is required in

order that diversity jurisdiction obtain; that is, no party on one side may be a citizen of the same

State as any party on the other side.” 12 Diverse citizenship must be present at the time the




        6
            Id. at 3.
        7
            Rec. Doc. 1.
        8
            Rec. Doc. 6.
        9
            Rec. Doc. 21.
        10
             Rec. Doc. 21-2 at 2.
        11
             Id.
        12
             Mas v. Perry, 489 F.2d 1396, 1398 (5th Cir. 1974).



                                                         2
       Case 2:19-cv-13274-NJB-DMD Document 22 Filed 01/28/21 Page 3 of 5



complaint is filed, and it is not affected by “subsequent changes in the citizenship of the parties.”13

The burden of proof remains on the party asserting jurisdiction,14 and jurisdiction must be apparent

on the face of the complaint. 15 The rules requiring the party asserting jurisdiction to do so “are

straightforward, and the law demands strict adherence to them,” 16 and so a petitioner in

intervention must assert the basis for subject matter jurisdiction of its claims.

        Although supplemental jurisdiction exists over “all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution,” 17 this broad grant is not unlimited. Subsection

(b) provides that in an action brought under 28 U.S.C. § 1332, that is, an action based solely on

diversity, “the district courts shall not have supplemental jurisdiction under subsection (a)” over

various types of intervenor claims “when exercising supplemental jurisdiction over such claims

would be inconsistent with the jurisdictional requirements of section 1332.” 18

        Therefore, in a diversity action, as here, petitioners must independently meet the

appropriate jurisdictional requirements in order to intervene. 19 In a diversity action, either a lack

of complete diversity arising from the presence of the intervenor in the suit or the presence of an

amount in controversy that does not exceed $75,000 is sufficient to bar jurisdiction over claims


        13
             Id. at 1398–99.
        14
             Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
        15
           See, e.g., Cont’l Cas. Co. v. Canadian Universal Ins. Co., 605 F.2d 1340, 1343 (5th Cir. 1979). See also
Kerney v. Fort Griffin Fandangle Ass’n, 624 F.2d 717, 719 (5th Cir. 1980) (pleading party must set out basis for
jurisdiction “distinctly and affirmatively”).
        16
             Nadler v. Am. Motor Sales Corp., 764 F.2d 409, 413 (5th Cir. 1985).
        17
             28 U.S.C. § 1367(a)
        18
             Id.
        19
             Griffin v. Lee, 621 F.3d 380 (5th Cir. 2010).



                                                             3
       Case 2:19-cv-13274-NJB-DMD Document 22 Filed 01/28/21 Page 4 of 5



that would otherwise be covered by supplemental jurisdiction. 20 Even where the claims in the

underlying lawsuit satisfy the amount in controversy requirement, the intervenor claims must also

satisfy the amount in controversy requirement.21 It is of no consequence that it might be more

logical or convenient to adjudicate the intervenor claims within the same suit, as “convenience

cannot supplant the unambiguous language of a jurisdictional statute.” 22

        Here, Intervenor has not demonstrated that an independent basis for jurisdiction exists. The

federal diversity jurisdiction statute provides that a corporation is a citizen of its state-of-

incorporation and “of the State where it has its principal place of business.”23 Neither the instant

motion nor the proposed pleading properly alleges the citizenship of Intervenor. Moreover,

Intervenor has not alleged that the intervenor claim meets the necessary amount in controversy.

Therefore, subject matter jurisdiction is not apparent on the face of the petition for intervention.

                                                III. Conclusion

        For the reasons set forth above, Intervenor has failed to meet its burden as the party

asserting jurisdiction. Accordingly,




        20
          Id. at 387 (“In this case, the lack of complete diversity and the presence of an amount in controversy less
than $75,000.00 are both inconsistent with the jurisdictional requirements of 28 U.S.C. § 1332.”).
        21
             Id. at 389.
        22
          Id. at 389-90 (also noting that “efficiency and economy cannot confer jurisdiction upon courts where
Congress has, according to the Supreme Court, unambiguously chosen to limit such jurisdiction”).
        23
             28 U.S.C. § 1332(c)(1).




                                                         4
      Case 2:19-cv-13274-NJB-DMD Document 22 Filed 01/28/21 Page 5 of 5



       IT IS HEREBY ORDERED that Intervenor Pellegrin Family Enterprises, Inc.’s

“Unopposed Motion for Leave to File Petition of Intervention”24 is DENIED.
                                             28th
       NEW ORLEANS, LOUISIANA, this ______ day of January, 2021.
                                                 28th




                                   _________________________________________
                                   NANNETTE JOLIVETTE BROWN
                                   CHIEF JUDGE
                                   UNITED STATES DISTRICT COURT




       24
            Rec. Doc. 21.



                                             5
